Citation Nr: 0007288	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for upper respiratory 
infections and allergic rhinitis, including as due to 
exposure to vesicant agents.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran noted on her July 1998 VA Form 9 that she desired 
a Board hearing in Washington, D.C.  In January 2000 the 
veteran returned a letter sent her by the Board, requesting 
that she clarify her wishes regarding a personal hearing, 
indicating she did not wish to appear at a hearing.  
Accordingly, her request is deemed withdrawn, and no further 
assistance to her in that regard is required under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of allergic rhinitis.

3.  There is no medical evidence of a nexus between any 
currently diagnosed upper respiratory infections or allergic 
rhinitis and an inservice injury or disease or any other 
incident of service.

4.  Neither upper respiratory tract infections nor allergic 
rhinitis are among the conditions approved for presumptive 
service connection as due to exposure to specified vesicant 
agents during active military service.


CONCLUSION OF LAW

The veteran's claim for service connection for upper 
respiratory infections and allergic rhinitis, also claimed as 
due to exposure to vesicant agents, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.316 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As noted above, the veteran entered onto active duty in 
October 1967, and, during her August 1998 personal hearing, 
testified she was exposed to "gas" in a gas chamber in 
basic training.  She essentially contends that this gas, 
which she indicated may have contained arsenic, caused 
chronic URI's and allergic rhinitis.

The veteran's service medical records (SMR's) reveal the 
first diagnosis of upper respiratory tract infection in 
January 1970.  She was noted to be "doing better" in a 
subsequent January 1970 report, and was indicated to "return 
to duty."  The next report containing a diagnosis of URI 
appears in July 1970.  Again, a subsequent July 1970 report 
indicated the veteran "feels better," and was again 
indicated to "return to duty."  There is no medical 
evidence in the SMR's indicating any URI had been determined 
to be a chronic condition.  There is also no medical evidence 
in the SMR's of the diagnosis of allergic rhinitis.  The 
veteran's September 1970 separation physical examination 
report indicated that, upon clinical evaluation, all systems 
were found to be normal, and no mention of either URI or 
allergic rhinitis appears in this report.  On her 
contemporaneous medical history report she indicated a 
history of ear, nose, or throat trouble, and chronic or 
frequent colds.  This was summarized by the examining 
physician as "frequent URI's."  Thus, there is no medical 
evidence of allergic rhinitis during the veteran's active 
duty service, nor a finding of chronicity as to any URI.

No medical evidence has been submitted showing that any 
disease noted in 38 C.F.R. § 3.309(a) was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.

The first diagnosis of URI after service appears in January 
1976, some five and one-half years after the veteran's 
discharge.  There is no opinion contained in this report, 
however, or in any report diagnosing URI subsequent to that 
date, which relates that condition to the veteran's active 
duty service.  A June 1996 VA treatment report, in fact, 
contains an assessment that it was questionable whether the 
veteran's reported history of "gas exposure" was related to 
her URI.  Even if, in light of the obvious meaning of this 
statement, it is accepted as favorable to the veteran, it is 
speculative.  Service connection may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service connected post-traumatic stress 
disorder and the later development of hypertension is "non-
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where the only evidence supporting 
the claim was a letter from a physician indicating that 
veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran; such evidence held to be speculative).  Statements 
from doctors which are inconclusive as to the origin of a 
disease cannot fulfill the nexus requirement to well-ground a 
claim.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997) 
(citing Tirpak v. Derwinski, 2 Vet. App. at 611).  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professionals choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).

The first diagnosis of allergic rhinitis appears in a July 
1976 VA treatment report, again, some five and one-half years 
after the veteran's discharge.  Again, however, there is no 
opinion contained in this report, or in any other treatment 
report containing a diagnosis of allergic rhinitis, which 
relates this condition with the veteran's active duty 
service.

While the veteran has also contended that arsenic was one of 
the toxins in the gas chamber, there is no other evidence of 
that fact of record.  There is also no medical opinion of 
record relating arsenic to the veteran's URI's or allergic 
rhinitis, or to her active duty service.

During the veteran's August 1998 personal hearing she 
testified that she was exposed to gas in a gas chamber during 
her basis training; that she was not treated for any problems 
at that time; that her first treatment for a respiratory 
problem in service was in 1968 or 1969; that she worked as a 
clerk in service; that her first treatment for any problems 
caused by gas were for swelling of her hands and for a rash; 
that she was later treated for a sore throat and swollen 
glands; that she believes her respiratory problems were 
caused by "gas toxins," such as arsenic; that current 
treatment records contain an impression of arsenic; and that, 
currently, the "tubes" in her nose were "messed up."  
While the Board accepts the veteran's testimony as credible, 
the Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of URI or 
allergic rhinitis; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

While 38 C.F.R. § 3.380 provides that diseases of allergic 
etiology may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities, 
but must be considered on the basis of aggravation, the Board 
notes that there is no evidence whatsoever of record, either 
medical or otherwise, which indicates any allergic rhinitis 
preexisted the veteran's entry onto active duty.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for URI's and allergic rhinitis 
must be denied as not well grounded.  See Epps, supra.

II.  Presumptive service connection

38 C.F.R. § 3.316 provides that, except as provided therein, 
exposure to specified vesicant agents during active military 
service under the circumstances described, together with the 
subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that 
condition.  These circumstances are: (1) full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or cancers of the nasopharynx, larynx, lung (except 
mesothelioma), or squamous cell carcinoma of the skin; (2) 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease 
(COPD); (3) full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  Under this 
regulation the veteran is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the inservice exposure.  Instead, a nexus is presumed if 
the other conditions are met.  The reason behind this relaxed 
standard is the circumstances surrounding the testing of 
mustard gas.  See Pearlman v. West, 11 Vet. App. 443, 448-9 
(1998).  Service connection will not be established under 
this section if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  See 38 C.F.R. 
§ 3.316.

While the veteran is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the inservice exposure under this regulation, see 
Pearlman, 11 Vet. App. at 446, and Epps, supra, he or she 
must still provide evidence of an otherwise well grounded 
claim, i.e., the evidence must still show the subsequent 
development of one or more of the approved conditions after 
exposure.  Id.  Unfortunately in this case, that has not been 
shown.

In that regard, the Board notes that URI's and allergic 
rhinitis, as noted above, are not among the conditions 
approved for presumptive service connection as due to 
exposure to vesicant agents.

In the absence of that element, the veteran's claim for 
service connection for URI's and allergic rhinitis, as due to 
exposure to vesicant agents, must be denied as not well 
grounded.


III.  Conclusion

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for upper respiratory infections and 
allergic rhinitis, including as due to exposure to vesicant 
agents, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

